Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18 are pending.
Claims 12-14 are withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The rejection of claims 1-11 under 35 U.S.C. 112(b) is withdrawn in view of amendments filed 11/08/2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11,16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelley et al. US 2007/0051073 in view of Zancan et al. US 2017/0217659 in further view of Bettle US 6,298,638

Regarding claim 1, Kelley discloses an apparatus for hot filling or warm filling a collapsible thermoplastic container, the apparatus comprising:
a plurality of container stations including a blowing station (par 0007-0008), a filling station (par 0009; fig.2), a capping station (par 0009-0010), and a cooling tunnel (par 0010-0011) arranged in a predetermined order to produce said collapsible thermoplastic container, 
 a compression machine configured to apply an axial compression force to the collapsible thermoplastic container along a longitudinal axis thereof (par 0002 “a container handling system for filling, capping, and cooling hot-filled blow-molded containers”), 
said compression machine being positioned between the blowing station and the filling station or between the filling station and the capping station,
or after the cooling tunnel,
or wherein the filling station includes the compression machine, 
or wherein the capping station includes the compression machine, 
(extendable rods 38 and 40 support the container from above and below and can apply force from below or above to invert the projection 12 on the bottle C which is interpreted as a compression machine; par 0043-0044; Fig.9)
wherein the collapsible thermoplastic container (C) is configured for a hot filling or warm filling process at the plurality of container stations, the collapsible thermoplastic container comprising:
 a body provided with a shoulder, a neck, having a circular upper end defining an opening at a first side of the body, and a neck ring beneath the upper end, a base, defining a base plane at a second side of the body opposite to the first side, the body having a peripheral groove, between the neck and an intermediate portion of the container along the longitudinal axis (See annotated figure 1B which discloses a body provided with a shoulder, a neck, provided with a circular upper end defining an opening at a first side of the body, and with a neck ring, a base, defining a base plane at a second side of the body opposite to the first side, the body having a peripheral groove, between the neck and the middle of the container”)

    PNG
    media_image1.png
    537
    276
    media_image1.png
    Greyscale

the compression machine comprising: at least one lower body having a surface designed to be a resting surface (Holder H above extensible rod 40; fig.9; par 0043) for the base (14,12) of the collapsible thermoplastic container; at least one upper body (actuator assembly 34 with rod 38; fig.9; par 0043) designed to contact a portion of the collapsible thermoplastic container above the peripheral groove (contacts the container on the upper end of the container; fig.9) ; so that the collapsible thermoplastic container can be held in an upright position by the at least one lower body and the at least one upper body (par 0043-0045),
an actuator for selectively actuating the at least one lower body and/or the at least one upper body, to apply said axial compression force (actuator assemblies 34, 36 are interpreted as actuating rods 38 and 40 to provide pressure/compression to Containers C; par 0043-0045; fig.9).

Kelley fails to explicitly teach, a tilting machine, and wherein the collapsible thermoplastic container, whereby the compression machine causes the first side to come into contact with the second side, thus reducing the internal volume of the container, when the axial compression force is applied along the longitudinal axis.
However Zancan teaches a container with pressure variation compensation such that when axial compression is applied to the collapsible thermoplastic container the first side 3 comes into contact with the second side 4 during controlled collapsing of the peripheral groove 12 (par 0038; figs.1-2)
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing to have modified the container used in the blow molding, filling, capping, cooling and compression machine as taught by Kelley with the compressible thermoplastic container as taught by Zancan in order to improve hot fill bottle stability without having to resort to using a greater amount of plastic or using nitrogen (Zancan par 0005).
         
    PNG
    media_image2.png
    473
    249
    media_image2.png
    Greyscale
                  
    PNG
    media_image3.png
    492
    712
    media_image3.png
    Greyscale

Kelley fails to explicitly teach a tilting machine, 
However Bettle teaches a filling, sterilizing and capping machine that includes a tilting machine portion shown in figure 3 as 115, which allows for filled material to enter the sterilized container at an angle reducing foaming during filling (col.6 line 63- col.7 line 10)
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing to have modified the machine as taught by Kelley with the tilting machine function as taught by Bettle in order to provide an improved apparatus for maintaining sterility during filling and minimizing the oxygen uptake of the product being filled, increasing the efficiency of filling and minimal loss (Bettle col.3 lines 16-26)

    PNG
    media_image4.png
    650
    442
    media_image4.png
    Greyscale

Regarding claim 2, Kelley in view of Zancan and Bettle substantially teach the apparatus according to claim 1, wherein the compression machine is a rotary type arrangement that is configured (main turret system 30), to rotate about a rotational axis (central shaft 30a), the compression machine having a plurality of lower bodies (36,40) and with a plurality of upper bodies (34,38) arranged in a circular pattern (fig.8), wherein each upper body is substantially aligned with a respective lower body (figures 8-9; par 0042-0043).
Regarding claim 3, Kelley in view of Zancan and Bettle substantially teach the apparatus according to claim 2, wherein the actuator includes at least one of a first actuator that sequentially lift the lower bodies (actuator assembly 36) along a direction parallel to said rotation axis and a second actuator that (actuator assembly 34) configured to sequentially lowers the upper bodies (38) along said direction in order to apply said axial compression force (fig.8-9; par 0042-0045).
Regarding claim 4, Kelley in view of Zancan and Bettle substantially teach the apparatus according to claim 3, wherein at least one of the first and second actuators include a respective cam mechanism (upper cam assembly 50 and lower cam assembly 52; par 0045).
Regarding claim 5, Kelley in view of Zancan and Bettle substantially teach the apparatus according to claim 2, wherein each upper body of said plurality of upper bodies comprises a rod configured to contact the circular upper end of the collapsible thermoplastic container (plurality of extendible rods 38; par 0043-0045; fig.9), or wherein each upper body of said plurality of upper bodies comprises a clamp position to contact the neck ring or the shoulder of the collapsible thermoplastic container in order to apply said axial compression force.

Regarding claim 6, Kelley in view of Zancan and Bettle substantially teach the apparatus according to claim 5, further comprising a support that maintains the upright position of the collapsible thermoplastic container when being compressed (par 0043; fig.9).
Regarding claim 7, Kelley in view of Zancan and Bettle substantially teach the apparatus according to claim 1, wherein said at least one lower body is a lower conveyor and said at least one upper body is a upper conveyor positioned above the lower conveyor, the lower conveyor and the upper conveyor defining, in use, an advancing direction for a plurality of collapsible thermoplastic containers (lower body actuator and upper body actuators 34 and 36 are mounted in a radial arrangement on main turret 30 and are rotatably mounted to rotate with shaft 30a, these plates are interpreted as upper and lower conveyors as they convey containers; figs 8-9; par 0045).
Regarding claim 8, Kelley in view of Zancan and Bettle substantially teach the  apparatus according to claim 7, wherein the upper conveyor includes a straight portion parallel to the lower conveyor, and an inclined portion, positioned adjacent to and forward of said straight portion with respect to said advancing direction, said upper conveyor being configured so that a distance between the lower conveyor and the upper conveyor gradually decreases at the inclined portion to reach a minimum distance at the straight portion, wherein when a container reaches the straight portion said axial compression force is applied; wherein the actuator includes at least one motor that drives the (29; par 0039) upper conveyor and the lower conveyor to convey the collapsible thermoplastic container in said advancing direction. (lower body actuator and upper body actuators 34 and 36 are mounted in a radial arrangement on main turret 30 and are rotatably mounted to rotate with shaft 30a, these plates are interpreted as straight portions, and cam grooves 58 and 64 are inclined to position the rods 38 and 40 to increase and decrease distance; figs 8-9; par 0045).
Regarding claim 9, Kelley in view of Zancan and Bettle substantially teach the apparatus according to claim 7, wherein said actuator lowers the upper conveyor along a direction substantially perpendicular to said advancing direction in order to apply said axial compression force simultaneously to a plurality of collapsible thermoplastic containers (lower body actuator and upper body actuators 34 and 36 are mounted in a radial arrangement on main turret 30 and are rotatably mounted to rotate with shaft 30a, these plates are interpreted as upper and lower conveyors as they convey containers; figs 8-9; par 0045).
Regarding claim 10, Kelley in view of Zancan and Bettle substantially teach the  apparatus according to claim 1, wherein said at least one lower body is one conveyor and said upper body comprises a rod, having an end arranged to abut against the circular upper end of the collapsible thermoplastic container or against a cap of the collapsible thermoplastic container (lower body actuator and upper body actuators 34 and 36 are mounted in a radial arrangement on main turret 30 and are rotatably mounted to rotate with shaft 30a, these plates are interpreted as upper and lower conveyors as they convey containers and include rods 38 and 40 that abut the circular upper end of the container; figs 8-9; par 0045), in order to apply said axial compression force.
Regarding claim 11, Kelley in view of Zancan and Bettle substantially teach the apparatus according to claim 1 wherein the compression machine comprises a cooling device arranged to cool said peripheral groove (par 0010-0011).
Regarding claim 16, Kelley in view of Zancan and Bettle substantially teach the  apparatus according to claim 1, wherein the actuator is a motor (29; par 0039). 
Regarding claim 17, Kelley in view of Zancan and Bettle substantially teach the  apparatus according to claim 1, wherein the actuator includes a cam mechanism. (upper cam assembly 50 and lower cam assembly 52; par 0045) 
Regarding claim 18, Kelley in view of Zancan and Bettle substantially teach the  apparatus according to claim 1, wherein said at least one lower body is one conveyor and said upper body comprises a clamp configured to contact the neck ring or the shoulder of the collapsible thermoplastic container in order to apply said axial compression force (plurality of extendible rods 38; par 0043-0045; fig.9). 


Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, specifically the prior art of record teaches cooling after hot filling and forming a container, and teaches cooling tunnels or baths but does disclose alone or in proper combination wherein the cooling device includes a spray nozzle arranged to cool the peripheral groove of the collapsible thermoplastic container, where a localized area of the container is targeted for cooling.

Response to Arguments
Applicant's arguments filed 11/08/2021 have been fully considered but they are not persuasive. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In the instant case Kelley teaches multiple stations involved in hot or warm filling containers including blow molding and having ridges or grooves in the bottle, but fails to teach whereby the compression machine causes the first side to come into contact with the second side, thus reducing the internal volume of the container, when the axial compression force is applied along the longitudinal axis, this is however taught by Zancan which teaches controlled collapsing to make a peripheral groove in a thermoplastic bottle, therefore the combination of teachings would be obvious to one having ordinary skill in the art. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would have been obvious to one having ordinary skill in the art before the effective filing to have modified the container used in the blow molding, filling, capping, cooling and compression machine as taught by Kelley with the compressible thermoplastic container as taught by Zancan in order to improve hot fill bottle stability without having to resort to using a greater amount of plastic or using nitrogen (Zancan par 0005).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY C HIBBERT-COPELAND whose telephone number is (571)270-0601. The examiner can normally be reached M-TH 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 5712724458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARY C HIBBERT-COPELAND/Examiner, Art Unit 3731 

/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731